DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 1/12/2022.
Claim 1 is pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Luckman et al. (US 2010/0000264) (cited by Applicant) in view of Kramme et al. (US 2007/0163307 A1).
Re claim 1¸ Lukcman discloses a washing machine (abstract) comprising: 
a main body (ref. 10); 
a tub (ref. 16) disposed in the main body to contain water; 
a drum (ref. 18) rotatably installed in the tub; and
a detergent dispenser (ref. 28) including: 
a detergent dispenser housing (ref. 30); 
a detergent container (ref. 60) insertable into the detergent dispenser housing; and 
detergent container covers (top of ref. 672 and ref. 120 and ref. 74, see fig. 4) configured to cover the detergent container, 
wherein the detergent container comprises: 
a first accommodation portion (ref. 62, 64) configured to accommodate a first detergent and discharge the first detergent from the first accommodation portion through a valve unit (ref. 82 and 100; or also consider ref. 76); and 
a second accommodation portion (ref. 110) configured to accommodate a second detergent and discharge the second detergent from the second accommodation portion along with water (¶ [0041]-[0042], and 
wherein the detergent container covers comprise: 
a first opening (see fig. 4 beneath ref. 120) through which the first detergent is supplied to the first accommodation portion; 
a second opening (see fig. 3 openings on top of ref. 74) through which the second detergent is supplied to the second accommodation portion and through which the water is supplied to the second accommodation portion (via ref. 68); and 
an opening cover (ref. 120) configured to open or close the first opening.
Luckman does not explicitly disclose wherein the multiple detergent covers are “a detergent cover”.  However, the mere integration of multiple covers placed in the same plane into a single detergent cover is prima facie obvious to one of ordinary skill in the art, for example, as shown by Kramme (see fig. 7 top of drawer 3a, unlabeled front lid with detergent openings for I and II), for the purposes of simplified construction and ease of assembly.  See MPEP 2144.04(V)(B) Making Integral.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the detergent covers of Luckman to further be a single detergent cover, as suggested by Kramme, in order to simplify construction and assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711